Citation Nr: 1232499	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed sinus and respiratory disorders.

3.  Entitlement to service connection for a claimed scalp rash.

4.  Entitlement to service connection for claimed acid reflux disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968 and from March 2002 to July 2002.  He also had extensive service in the National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the RO. 

The Board remanded the case to the RO for additional development in March 2009 and May 2011.

A review of the Virtual VA paperless claims processing system reveals VA treatment records that are pertinent to this appeal.



FINDINGS OF FACT

1.  The Veteran is not shown to have had active service or other requisite service for VA compensation purposes following the World Trade Center attack in September 2001.

2.  The currently demonstrated PTSD is not shown to be due to either of the Veteran's periods of active service or any period of ACDUTRA.

3.  The Veteran is not shown to a sinus or respiratory disorder that is due to either of his periods of active service or any period of ACDUTRA.

4.  The Veteran is not shown to have a scalp rash that is due to either of his periods of active service or any period of ACDUTRA.

5.  The currently demonstrated acid reflux disease is not shown to be due to either of his periods of active service or any period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by PTSD is not due to disease or injury that was incurred in or aggravated by active service or any period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2011).

2.  The Veteran does not have a sinus or respiratory disability due to disease or injury that was incurred in or aggravated by active service or any period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2011).

3.  The Veteran does not have a disability manifested by a scalp rash due to disease or injury that was incurred in or aggravated by active service or any period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2011).

4.  The Veteran's disability manifested by acid reflux disease is not due to disease or injury that was incurred in or aggravated by active service or any period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to VCAA.  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, VA issued VCAA notice letters to the Veteran in February 2005, December 2005, and April 2009.  These letters informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The May 2006 and April 2009 letters informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this regard, the Board notes that the Veteran's claim was remanded to the Appeals Management Center (AMC) in March 2009 in order to request that the Veteran identify all outstanding VA and non-VA treatment for his claimed PTSD, sinus and respiratory disorders, rash, and acid reflux disease; to obtain any additional pertinent treatment records; to obtain VA examinations and opinions; and to take the appropriate steps to verify any duties performed with the National Guard in September 2001 or thereafter which would be considered requisite service for the receipt of VA disability compensation benefits.  The claim was then to be readjudicated. 

The record reflects that the Veteran was afforded VA examinations in September and October 2009 that addressed the questions posed in the March 2009 remand directives.  He was also requested to identify any additional medical treatment records in an April 2009 letter.  His claim was readjudicated in the July 2010 SSOC. 

The Veteran's claim was remanded to the RO again in May 2011 in order to obtain information pertaining to the nature and location of any active service that he performed between March 2002 and July 2002 and to obtain any outstanding service treatment records for this period.  The claim was then to be readjudicated. 

The Board finds that the March 2009 and May 2011 remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

Further, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, private medical treatment records and VA examination reports dated in September and October 2009.  

In the May 2011 remand, the Board directed the RO to "take all indicated steps in order to obtain any outstanding service treatment records for the period between March 2002 and July 2002."  

In accordance with the remand directives, in May 2012 correspondence, the AMC requested a complete copy of all service treatment records for the period between March 2002 and July 2002.

In June 2011, the AMC associated a memorandum with the record stating that the Veteran's service treatment records for the period of March 2002 to July 2002 were unavailable.  

The AMC reported that it requested the records from the New York Adjutant General's Office in May 2011 and the June 2011 response included copies of service personnel records already associated with the record, but did not include service treatment records.

A review of the claims file, and the associated service treatment records in particular, shows that service treatment records for the period of service from March 2002 to July 2002 were already associated with the claims file prior to the May 2012 request for records. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss, the Veteran was afforded VA examinations in September and October 2009.  The reports of the examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

With respect to the Veteran's National Guard service, applicable laws and regulations also permit service connection for disability resulting from disease or injury incurred in, or aggravated while, performing active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101 (22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2011). 

Accordingly, a person who is a member of the National Guard, performing full-time duty to a State, must be serving under authority of 32 U.S.C.A. §§ 316, 502-05 or 10 U.S.C.A. § 2101 et seq., in order to qualify for ACDUTRA or INACDUTRA status.  See 38 C.F.R. §§ 3.6(c)(3)-(4), (d)(3)-(4) , 3.7(m), (o); see also 32 U.S.C.A. §§ 316 (President can detail National Guardsmen to train civilians at rifle ranges); 502 (requiring drills and field exercises for National Guardsmen); 503 (requiring participation in field exercises in both field and coast- defense instruction); 504 (allowing National Guardsmen to participate in schools and small arms competitions); 505 (allowing National Guardsmen to attend military schools); 10 U.S.C.A. § 2101 et seq. (creating and allowing the President to deploy Senior Reserve Officers' Training Corps) (West 2002).  Otherwise, the person claiming a benefit must be on federal active duty.  See 38 C.F.R. §§ 3.1(d); 3.6(b).

ACDUTRA is, generally, full-time duty in the Armed Forces performed by Reservists for training purposes.  38 U.S.C.A. § 3.6(c)(1).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  

Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

M21-1R, Part III, subpart ii, 6.3.c. notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes Active Guard Reserves (AGR) and active duty support (ADS), which apply to Guard personnel as well as to Reservists serving in these capacities.  

An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full- time support to Guard components even though they are not activated. 

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-are provided by law to assist claimants in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309. 

However, as here, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza elements of 38 C.F.R. § 3.303(b).  If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 


Eligibility for VA Disability Compensation for Period from September 2001 to January 2002

Throughout the record, the Veteran has alleged that he developed PTSD, sinus and respiratory disorders, a rash on his scalp, and acid reflux disease after his National Guard unit (the 719th Transportation Company of the New York National Guard) was called to duty and assigned to assist at the World Trade Center (or Ground Zero) on September 11, 2001.  He asserts that his service from September 2001 to January 2003 constituted active duty.

In September 2006, VA contacted a military records specialist to determine whether the Veteran's activation after the World Trade Center destruction was a period of service that entitled him to VA disability compensation.  The military records specialist reported that the National Guard was activated by the state's governor.  He reported that, because the National Guard was not activated by the President, the Veteran's service was not considered "active duty for VA [p]urposes."

In December 2006, the Veteran's representative submitted correspondence from the Department of the Army, Headquarters New York Army National Guard, dated in November 2006, stating that the Veteran might be eligible for military retirement credit for his National Guard service performed in response to the terrorist attacks of September 11, 2001.  

Additionally, the letter included the dates that the Veteran served on State Active Duty, including September 11, 2001 to September 30, 2001; October 1, 2001 to October 31, 2001; November 1, 2001 to November 30, 2001; December 1, 2001 to December 14, 2001; December 17, 2001 to December 28, 2001; and January 14, 2002 to January 26, 2002.

In May 2010, VA contacted the 719th Transportation Company, New York National Guard, to verify whether the Veteran's unit was activated to Ground Zero on September 11, 2001 under the authority of Title 10 of the U.S.C. which is characterized as Federal Active Duty, or the unit was called to duty by the governor for State Active Duty.  

The 719th Transportation Company reported that the Veteran was called to State Active Duty on September 11, 2001, and intermittently served on this duty until January 26, 2002.  It was also noted that the Veteran had not been called to Federal service during this period; however, he received credit towards retirement.

Because the Veteran's unit was not activated by the President, the Veteran's service from September 2001 to January 2002 was not considered Federal service, and he is not eligible to receive VA compensation for this period.  See 10 U.S.C. § 12401; see also Allen, 21 Vet. App. at 57.

However, the Veteran remains eligible for VA disability compensation based on periods of active service before and after his September 2001 National Guard activation which renders him eligible for VA disability compensation benefits for the periods from June 1965 to May 1968 and from March 2002 to July 2002. 


Claimed PTSD

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).

During the pendency of the appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. See 75 Fed. Reg. 39843 (July 13, 2010).  These new regulations address a claimant's fear of hostile military or terrorist activity.

The Veteran does not claim, nor does the record show that the diagnosed PTSD is related to either period of active service.

The service treatment records for the Veteran's first period of active duty contain no documentation of complaints or findings referable to a psychiatric disorder.  

In June 1965 enlistment and January 1968 separation examination reports, the examiner noted a normal psychiatric evaluation.  In associated reports of medical history, the Veteran denied having frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.

In a June 1976 National Guard enlistment examination report, the examiner noted a normal psychiatric evaluation.  In an associated report of medical history, the Veteran denied having frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

In a March 1997 private neurology opinion, the authoring physician indicated that the Veteran was treated for PTSD in February 1994; however she noted that the PTSD symptoms had "resolved."

In a March 2002 pre-deployment examination report, the examiner noted a normal psychiatric evaluation.  In an associated report of medical history, the Veteran denied having frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

In an October 2004 private treatment note from the Harlem Hospital Center, the Veteran indicated that his psychiatric symptoms began after September 11, 2001.  He reported serving on guard duty at the World Trade Center and having flashbacks about body parts and the smell of burning flesh from that time.  

The private treatment records from the Mount Sinai School of Medicine's World Trade Center Health Effects Treatment Program dated from January 2005 to June 2008 and private treatment records from the Harlem Hospital Center dated from March 2005 to September 2009 document that the Veteran was treated for chronic PTSD.  

In an April 2005 letter, a psychiatrist from the Harlem Hospital Center reported that the Veteran was treated from a psychiatric disorder beginning in October 2004.  

In an April 2005 private treatment note from the Harlem Hospital Center, the Veteran reported that he had nightmares and dreams related to events on September 11, 2001.  The diagnosis was that of PTSD.

In April 2005 correspondence, a licensed social worker from the Harlem Hospital Center reported that she treated the Veteran for PTSD symptoms that he had experienced since he had worked at the World Trade Center site.  

During an October 2005 psychosocial assessment at the Harlem Hospital Center, the Veteran reported beginning to have nightmares after the World Trade Center attack on September 11, 2001 when he had exposure to human remains and two of his friends were killed.  He reported no previous psychiatric treatment or hospitalization.

The State Workers' Compensation progress notes dated from February 2006 to June 2009 show that the Veteran was treated for PTSD.

In a February 2006 Workers' Compensation progress note, the authoring physician noted that the Veteran reported significant exposure to human remains and psychological stressors while working at Ground Zero.

The June 2007 SSA records show that the Veteran had a diagnosis of PTSD.

In an August 2009 opinion, a private licensed social worker reported that she treated the Veteran regularly since 2003.  She opined that, as a result of his exposure to the World Trade Center atrocities and the loss of several friends during the event, the Veteran remained "severely traumatized... and continue[d] to experience symptoms of PTSD."

During the October 2009 VA examination, the Veteran reported that he was exposed to a significant amount of death and destruction while stationed at Ground Zero.  He reported seeing dead bodies and body parts pulled from the collapsed World Trade Center towers and remembered the odor of burning flesh in the air.  He also reported losing two friends in the attack.  The diagnosis was that of PTSD.  

The examiner noted that the Veteran met the criteria for PTSD and opined that the Veteran's PTSD was "the result of or caused by his active duty deployment to Ground Zero after the [September 11, 2001] World Trade Center attacks..."

The Veteran is shown to have a current diagnosis of PTSD; however, the evidence shows this diagnosis was related to stressors to which he was exposed during his period of duty with his State's National Guard activation following the September 11, 2001 World Trade Center attack.  As discussed, his service from September 2001 to January 2002 is not a period of eligible service for VA disability compensation benefits.

There is no competent evidence linking the current diagnosis of PTSD to events or incidents of either period of the Veteran's documented periods of active service, While a private neurologist reported that he had PTSD in 1994, this was not shown to be related to his initial period of active service or any subsequent period of ACDUTRA.   

Based upon the foregoing, the preponderance of the evidence is against the claim of service connection for PTSD.  Accordingly, on this record, service connection for PTSD must be denied.


Claimed Sinus and Respiratory Disorders

The Veteran does not claim, nor does the record show that the Veteran developed a sinus or respiratory disorder during either period of active service.

The service treatment records for the Veteran's first period of active duty contain no documentation of complaints or findings of a sinus or respiratory disorder.  

In June 1965 enlistment and January 1968 separation examination reports, the examiner noted a normal clinical evaluation of the nose, sinuses, mouth and throat, and lungs and chest.  In associated reports of medical history, the Veteran denied having ear, nose, or throat trouble; chronic or frequent colds; sinusitis; hay fever; asthma; shortness of breath; or chronic cough.

In a June 1976 National Guard enlistment examination report, the examiner noted a normal clinical evaluation of the nose, sinuses, mouth and throat, and the lungs and chest.  In an associated report of medical history, the Veteran denied having ear, nose, or throat trouble; chronic or frequent colds; hay fever; asthma; shortness of breath; and chronic cough.

In a September 1990 periodic examination report, the examiner noted a normal clinical evaluation of the nose, sinuses, mouth and throat, and the lungs and chest.  However, in an associated report of medical history, the Veteran reported having sinusitis, throat trouble and hay fever.  He denied chronic or frequent colds, asthma, shortness of breath or chronic cough.

In an October 1990 service treatment note, the Veteran complained of a sore throat.  The diagnosis was that of pharyngitis.  

In a March 1995 periodic examination report, the examiner noted a normal clinical evaluation of the nose, sinuses, mouth and throat, and the lungs and chest.  In an associated report of medical history, the Veteran reported having sinusitis and hay fever.  He denied having ear, nose, or throat trouble; chronic or frequent colds; asthma; shortness of breath; or chronic cough.

In an August 1995 periodic examination report, the examiner noted a normal clinical evaluation of the nose, sinuses, mouth and throat, and the lungs and chest.  In an associated report of medical history, the Veteran denied having ear, nose or throat trouble; chronic or frequent colds; hay fever; asthma; shortness of breath; or chronic cough.

In a January 1997 periodic examination report, the examiner noted a normal clinical evaluation of the nose, sinuses, mouth and throat, and the lungs and chest.  In an associated report of medical history, the Veteran reported having sinusitis and hay fever.  He denied having ear, nose, or throat trouble; chronic or frequent colds; asthma; shortness of breath; or chronic cough.

In a March 2002 pre-deployment examination report, the examiner noted a normal clinical evaluation of the nose, sinuses, mouth and throat, and lungs and chest.  In an associated report of medical history, the Veteran denied having chronic or frequent colds, sinusitis, hay fever or allergic rhinitis. 

In a January 2005 medical screening by the World Trade Center Monitoring Program, the Veteran reported having shortness of breath on exertion.

A private pulmonary function test (PFT) conducted in association with the World Trade Center Monitoring Program in January 2005 showed the Veteran had a low vital capacity possibly due to restriction of lung volumes.  

The private treatment records from the Mount Sinai School of Medicine's World Trade Center Health Effects Treatment Program dated from January 2005 to June 2008 document that the Veteran was treated for persistent asthma and rhinitis with left laryngeal and pharyngeal fullness.  

In an April 2005 Mount Sinai note, the Veteran reported having a history of smoking two cigarettes per day for 10 years approximately 30 years previously.  

In another April 2005 Mount Sinai note, the Veteran was referred for an ear, nose, and throat consultation after he reported worsening of nasal congestion and irritation after working at Ground Zero with the National Guard.  

In a June 2005 private medical opinion from the Olive Leaf Wholeness Center, the authoring physician noted the Veteran had asthma and a sinus infection as a result of exposure to the "toxic" Ground Zero environment from September 11, 2001.  

The State Workers' Compensation progress notes dated from February 2006 to June 2009 show that the Veteran was treated for chronic rhinitis and extrinsic asthma due to environmental factors.

In a February 2006 Workers' Compensation progress note, the authoring physician noted that the Veteran reported being exposed to significant smoke, fumes and dust with a respirator without filters while working at Ground Zero.  He indicated that he consequently developed eye and nose irritation, nasal congestion, sneezing, post nasal drip, hoarseness, cough, and shortness of breath.

During a June 2007 SSA medical examination, the Veteran reported having difficulty breathing since approximately 2004 or 2005.  An examination of his lungs was normal.  A PFT study showed findings of restrictive pulmonary function.  The diagnosis was that of a history of bronchial asthma.

During a September 2009 VA examination, the Veteran reported having difficulty breathing through his nose, dryness and occasional nasal pain.  The examination revealed a clear nose with no sinus infection.  The diagnosis was that of chronic rhinitis, and the examining physician opined that it was "more likely than not... related to... dust and fumes exposure during [the Veteran's] active duty after the [September 11, 2001 World Trade Center] attack."

During another September 2009 VA examination, the Veteran reported that he was diagnosed with extrinsic asthma in 2003.  He noted symptoms of coughing and shortness of breath since 2001.  He was present at Ground Zero on a daily basis for three to four months when his symptoms were more pronounced with coughing, productive sputum and shortness of breath.  

The X-ray studies of the chest showed no acute cardiopulmonary process; however the interpreter noted shallow inspiratory effort limited a detailed evaluation.  The interpreter opined that trace right basal pleural thickening/effusion was unlikely.  The examining physician diagnosed extrinsic asthma and opined that it was "as likely or more likely than not secondary to [the Veteran's] military duty at Ground Zero during his National Guard activation at that time."

The Veteran contends that his claimed sinus and respiratory disorders are the result of his National Guard service from September 2001 to January 2002.  As discussed, his service from September 2001 to January 2002 is not a period of eligible service for VA disability compensation benefits.  

The service treatment records include complaints of sinusitis, throat trouble and hay fever in September 1990, October 1990 and January 1997.  The complaints were recorded after the Veteran's initial period of active service from June 1965 to May 1968 and prior to his second period of active service from March 2002 to July 2002.  

The September 2009 VA examiners opined that the Veteran had chronic rhinitis and extrinsic asthma that were likely due to his National Guard duty at Ground Zero.  However, neither condition was related to either of the Veteran's periods of active service or any period of ACDUTRA.  

Based upon the foregoing, the preponderance of the evidence is against the claim of service connection.  Accordingly, on this record, service connection for a sinus or respiratory disorder must be denied.


Claimed Rash

The Veteran does not claim, nor does the record show that the claimed scalp rash is related to either period of his active service.

The service treatment records for the Veteran's first period of active duty contain no documentation of complaints or findings referable to dermatological disorder.  

In June 1965 enlistment and January 1968 separation examination reports, the examiner noted a normal skin evaluation.  

In a June 1976 National Guard enlistment examination report, the examiner noted a normal skin evaluation.  In an associated report of medical history, the Veteran denied having any skin diseases.

In a January 1981 service treatment note, a dermatologist noted the Veteran had a history of pseudofolliculitis barbae.  The physician stated that shaving could aggravate the condition and added that it would benefit the Veteran if he retained his beard and avoided shaving.

In a March 2002 pre-deployment examination report, the examiner noted a normal skin evaluation.  In an associated report of medical history, the Veteran denied having any skin diseases.

In a June 2005 private medical opinion from the Olive Leaf Wholeness Center, the authoring physician noted the Veteran had a rash on his scalp as a result of exposure to the "toxic" Ground Zero environment from September 11, 2001.  

During the September 2009 VA examination, the Veteran complained of having a rash on his scalp.  He reported that it initially began following his security duty at Ground Zero in October 2001.  He indicated that he was treated by a dermatologist working with the World Trade Center medical team in June 2009.  

A skin examination revealed some macular erythematous patchy lesions on the scalp.  The diagnosis was that of neural dermatitis.  The examining physician opined that the dermatitis was "more likely than not secondary to [the Veteran's] PTSD and other behavioral symptoms and less likely than note secondary to his National Guard duty at Ground Zero."

The Veteran contends throughout the record that his claimed skin disorder is a result of his National Guard service from September 2001 to January 2002.  As discussed, his service from September 2001 to January 2002 is not a period of eligible service for VA compensation purposes.

A service treatment record showed that the Veteran had pseudofolliculitis barbae that was aggravated with shaving in 1981, but this conditions was noted related initial period of active service from June 1965 to May 1968 or any period of ACDUTRA.  

Significantly, in a March 2002 pre-deployment examination, the examiner noted a normal skin examination, and the Veteran denied having any skin disease.

A June 2005 private physician related the Veteran's rash on his scalp to exposure to the "toxic" Ground Zero environment from September 11, 2001.    

The September 2009 VA examiner opined that the Veteran's dermatitis was more likely secondary to his PTSD and other behavioral symptoms rather than his National Guard duty at Ground Zero.  Neither opinion linked the skin disease to his period of active service in 2002 or any period of ACDUTRA.   

Based upon the foregoing, the preponderance of the evidence is against the claim of service connection.  Accordingly, on this record, the service connection for a scalp rash must be denied.


Claimed Acid Reflux Disease

The Veteran does not claim, nor does the record show that the claimed acid reflux disease is related to either of his periods of active service.

The service treatment records for the Veteran's first period of active duty contain no documentation of complaints or findings referable to acid reflux disease.  

In June 1965 enlistment and January 1968 separation examination reports, the examiner noted a normal clinical evaluation of the mouth and throat, abdomen, and anus and rectum.  In associated reports of medical history, the Veteran denied having frequent indigestion and stomach trouble.

In a June 1976 National Guard enlistment examination report, the examiner noted a normal clinical evaluation of the mouth and throat.  In an associated report of medical history, the Veteran denied having frequent indigestion or stomach trouble.

In a March 2002 pre-deployment examination report, the examiner noted a normal clinical evaluation of the mouth and throat.  In an associated report of medical history, the Veteran denied having frequent indigestion and stomach trouble.

The private treatment records from the Mount Sinai School of Medicine's World Trade Center Health Effects Treatment Program dated from January 2005 to June 2008 documented that  the Veteran was treated for worsening gastroesophageal reflux disease (GERD).

In an April 2005 Mount Sinai note, the Veteran was referred for a gastroenterology consultation after he complained of persistent heartburn since his World Trade Center exposure in the National Guard.

In a June 2005 private medical opinion from the Olive Leaf Wholeness Center, the authoring physician noted the Veteran had acid reflux disease as a result of exposure to the "toxic" Ground Zero environment from September 11, 2001.  

The State Workers' Compensation progress notes dated from February 2006 to June 2009 show that the Veteran was treated for GERD.

In a February 2006 Workers' Compensation progress note, the authoring physician noted the Veteran reported he was exposed to significant smoke, fumes, and dust with a respirator without filters while working at Ground Zero.  He indicated that he consequently developed heartburn.

During a June 2007 SSA medical examination, the Veteran reported having a history of GERD since 2000.  The diagnosis was that of a history of GERD.

During the September 2009 VA examination, the Veteran stated that his claimed acid reflux symptoms began in 2001 while he was on security duty at Ground Zero.  He reported that his symptoms had completely resolved after he began taking Nexium in 2003.  The examining physician diagnosed GERD and opined that it was "less likely than not a direct relationship to his military duty or Ground Zero duty."  The physician noted that his GERD might be stress related or related to his PTSD.

In a February 2010 VA examination, the examining ear, nose, and throat physician reported that he was unable to resolve whether the Veteran's currently diagnosed acid reflux was at least as likely as not due to an event or incident of his service, including any harmful exposure at Ground Zero or with the National Guard after September 11, 2001.  

The physician indicated that she had reviewed the claims file and medical records in detail and that the service treatment records did not show any symptoms or treatment for gastric acid reflux during military service or during his National Guard service.  She also noted the first available documentation of acid reflux was in 2005.

In a February 2010 VA examination consultation addendum, another ear, nose, and throat physician noted that the Veteran had symptoms related to esophageal reflux disease which were "not likely related to his military service."

The Veteran contends throughout the record that his claimed acid reflux disease is a result of his National Guard service from September 2001 to January 2002.

However, during a June 2007 SSA medical examination, the Veteran reported having a history of GERD since 2000, pre-dating his National Guard activation at Ground Zero.  Moreover, there is medical evidence linking the onset of the condition to an event or incident of the Veteran's periods of active service or any period of ACDUTRA.  

A June 2005 private physician related the Veteran's GERD to exposure to the "toxic" Ground Zero environment from September 11, 2001.  However, the Veteran's National Guard duty during this time is not an ineligible period of service for VA disability compensation purposes.  

The September 2009 VA examiner opined that the Veteran's there was "less likely than not a direct relationship [between the diagnosed GERD and] his military duty or Ground Zero duty."  Additionally, a February 2010 VA examiner opined that the Veteran's esophageal reflux disease symptoms were "not likely related to his military service."  

In addition, the examiner in September 2009 noted that the GERD might be stress related or related to his PTSD.   

Based upon the foregoing, the preponderance of the evidence is against the claim of service connection.  Accordingly, on this record, service connection for acid reflux disease must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for a sinus or respiratory disorder is denied.

Service connection for a rash of the scalp is denied.

Service connection for acid reflux disease is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


